Exhibit 99.1 INCOME FUND NINE, LLC PORTFOLIO OVERVIEW THIRD QUARTER LETTER FROM THE CEOsAs of November 13, 2009 Dear investor in ICON Income Fund Nine, LLC: We write to briefly summarize our activity for the third quarter of 2009.A more detailed analysis, which we encourage you to read, is contained in our Form 10-Q.Our Form 10-Q and our other quarterly, annual and current reports are available in the Investor Relations section of our website, www.iconcapital.com. As of September 30, 2009, Fund Nine was in its liquidation period. During the liquidation period, distributions that are generated from net rental income and proceeds from equipment sales generally fluctuate as remaining leases come to maturity and equipment coming off lease is sold.Throughout the quarter, we made distributions in the aggregate amount of $908,635. As you may already be aware, among the assets owned by Fund Nine are interests in two aircraft that are subject to leases with Cathay Pacific Airways Limited, which are scheduled to come off lease during the second half of 2011. While the airline industry’s move toward more fuel efficient aircraft has impacted the value of the assets, we are hopeful that the recent drop in fuel prices combined with delays in the production and delivery of new wide-body aircraft are positive developments, which may ultimately improve our ability to sell the aircraft for a favorable sale price. We invite you to read through our portfolio overview on the pages that follow for a more detailed explanation of the above described investments.As always, thank you for entrusting ICON with your investment assets.We look forward to sharing future successes. Sincerely, Michael A. Reisner Mark Gatto Co-President and Co-Chief Executive Officer Co-President and Co-Chief Executive Officer ICON Income Fund Nine, LLC - Portfolio Overview Third Quarter 2009 - We are pleased to present ICON Income Fund Nine, LLC’s (the “Fund”) Portfolio Overview for the third quarter of 2009.References to “we,” “us” and “our” are references to the Fund, references to the “Manager” are references to the manager of the Fund, ICON Capital Corp. The Fund We raised approximately $100,000,000 commencing with our initial offering on November 26, 2001 through the closing of the offering on April 30, 2003.During the third quarter of 2009, we continued to operate in our liquidation period. Portfolio Overview Our portfolio consists of investments that we have made directly, as well as those that we have made with our affiliates.As of September 30, 2009, our portfolio consisted primarily of the following investments. · We, along with ICON Leasing Fund Eleven, LLC (“Fund Eleven”) and ICON Income Fund Ten, LLC (“Fund Ten”), affiliates of our Manager, have ownership interests of 14.40%, 13.26% and 72.34%, respectively, in a joint venture that owns telecommunications equipment subject to a forty-eight month lease with Global Crossing Telecommunications, Inc. Our interest was acquired for approximately $2,000,000.The lease is scheduled to expire on October 31, 2010. · Microprocessor manufacturing device and semiconductor memory testing equipment leased to Spansion, LLC (“Spansion”).The equipment is subject to three leases.Two of those leases expired on March 31, 2008 and each was renewed for a fifteen month period commencing on April 1, 2008.The third lease expired on June 30, 2009 and was extended on a month-to-month basis effective July 1, 2009.On March 1, 2009, Spansion filed for financial restructuring in the United States Bankruptcy Court.On March 12, 2009, Spansion rejected the two leases that were renewed on April 1, 2008.The equipment subject to the two rejected leases has been returned and is currently being re-marketed.In addition, Spansion affirmed the lease that was extended on July 1, 2009.On July 29, 2009, we sold the microprocessor manufacturing device which was subject to the affirmed lease to Spansion for approximately $585,000.We received a cash-on-cash return of approximately 145% in rental and sale proceeds related to this investment. · Vacuum bag manufacturing equipment subject to various leases with Wildwood Industries, Inc. (“Wildwood”).We originally purchased the equipment for approximately $3,472,000.On August 31, 2008 and September 30, 2008, two leases with Wildwood expired and each was renewed for a twelve month period commencing on September 1, 2008 and October 1, 2008, respectively.On March 5, 2009, an involuntary petition under Chapter 11 of the United States Bankruptcy Code was filed against Wildwood by three of Wildwood’s creditors in United States Bankruptcy Court. On September 18, 2009, the involuntary petition under Chapter 11 of the United States Bankruptcy Code was converted to a Chapter 7 case by the United States Bankruptcy Court Trustee.We do not expect to receive any further recovery from Wildwood.We received a cash-on-cash return of approximately 147% in rental proceeds related to this investment. · Fifty Great Dane refrigerated trailers subject to lease with Conwell Corporation, a wholly-owned subsidiary of Frozen Foods Express Industries, Inc.The equipment was purchased for approximately $1,962,000 and the lease will expire in April 2010. · Medical equipment that is subject to two separate leases, one with Short Hills Surgery Center (“Short Hills”) and the other with Hudson Crossing Surgery Center (“Hudson Crossing”).The equipment was purchased for an aggregate purchase price of $2,046,000.The leases were initially set to expire on December 31, 2007 and were each renewed for additional six month periods.On July 1, 2008, Short Hills renewed its lease for an additional eighteen month period.On January 1, 2009, the medical equipment on lease to Hudson Crossing was sold for approximately $152,000.We received a cash-on-cash return of approximately 143% in rental and sale proceeds related to this investment. 1 · Two Airbus A340-313X aircraft (B-HXO and B-HXN) leased to Cathay Pacific Airways Limited (“Cathay”).We own all of the interests in the entity that owns B-HXO and have a 50% interest in B-HXN through a joint venture with ICON Income Fund Eight B L.P. (“Fund Eight B”), an entity also managed by our Manager.The combined purchase price of the interests in both aircraft was approximately $106,333,000, comprised of approximately $6,403,000 in cash and a non-recourse loan in the amount of approximately $99,930,000.The original lease for the first aircraft (B-HXO) was due to expire on June 12, 2006, but was extended until December 1, 2011.The original lease for the second aircraft (B-HXN) was due to expire on March 27, 2006, but was extended until July 1, 2011.In connection with both lease extensions, the outstanding debt attributable to each aircraft was refinanced.The new loans are scheduled to mature concurrently with the lease expiration dates for each aircraft. · One Aframax 98,640 DWT (deadweight tonnage) product tanker – the M/T Samar Spirit (the “Samar Spirit”).The purchase price of the Samar Spirit was approximately $40,250,000, comprised of approximately $16,868,000 in cash and a non-recourse loan in the amount of approximately $23,382,000.Simultaneously with the purchase of the Samar Spirit, the vessel was bareboat chartered back to an affiliate of Teekay Corporation for a period of forty-eight months and the bareboat charter is scheduled to expire in July 2011. · Three roll-on-roll-off vehicle transportation vessels bareboat chartered to Wilhelmsen Lines Shipowning AS.We, through our wholly-owned subsidiaries, purchased the M/V Trianon, the M/V Trinidad and the M/V Tancred for approximately $74,020,000, comprised of approximately $9,690,000 in cash and a non-recourse loan in the amount of approximately $64,330,000.The bareboat charters for all three vessels were extended through December 2013.In connection with the bareboat charter extensions, the outstanding debt attributable to each vessel was refinanced.The bareboat charter payments will completely repay the principal loan balances associated with each vessel before the end of the bareboat charters.The refinancing generated $22,043,000 in cash proceeds.In addition, after loan repayment, the charter extensions will result in excess quarterly cash totaling approximately $11,100,000. Unguaranteed Residual Interests · We entered into an agreement with Summit Asset Management Limited to acquire a 90% interest in the unguaranteed residual values of a portfolio of equipment on lease with various United Kingdom lessees for approximately $4,454,000. The majority of the portfolio is comprised of information technology equipment, including laptops, desktops and printers.All of the leases expire at various dates through December 2016.For the three months ended September 30, 2009, we did not receive any residual proceeds from the sale of the equipment.For the nine months ended September 30, 2009, we received approximately $18,000 in residual proceeds from the sale of the equipment.We expect to receive approximately $370,000 in additional residual proceeds through the expiration of this portfolio. Revolving Line of Credit We and Fund Eight B, Fund Ten, Fund Eleven, ICON Leasing Fund Twelve, LLC and ICON Equipment and Corporate Infrastructure Fund Fourteen, L.P., entities sponsored by our Manager (collectively, the “Borrowers”), are parties to a Commercial Loan Agreement, as amended (the “Loan Agreement”), with California Bank & Trust.The Loan Agreement provides for a revolving line of credit of up to $30,000,000 pursuant to a senior secured revolving loan facility (the “Facility”), which is secured by all assets of the Borrowers not subject to a first priority lien.The Facility expires on June 30, 2011.The interest rate at September 30, 2009 was 4.0%.Aggregate borrowings by all Borrowers under the Facility amounted to $7,625,000 at September 30, 2009, none of which was attributable to the Fund. 2 Transactions with Related Parties Our Manager performs certain services relating to the management of our equipment leasing and financing activities.Such services include, but are not limited to, the collection of lease payments from the lessees of the equipment, re-leasing services in connection with equipment which is off-lease, inspections of the equipment, liaising with and general supervision of lessees to ensure that the equipment is being properly operated and maintained, monitoring performance by the lessees of their obligations under the leases and the payment of operating expenses. Administrative expense reimbursements are costs incurred by our Manager or its affiliates that are necessary to our operations. These costs include our Manager’s and its affiliates’ legal, accounting, investor relations and operations personnel, as well as professional fees and other costs that are charged to us based upon the percentage of time such personnel dedicate to us. Excluded are salaries and related costs, office rent, travel expenses and other administrative costs incurred by individuals with a controlling interest in our Manager. Our Manager also has a 1% interest in our profits, losses, cash distributions and liquidation proceeds.We paid distributions to our Manager in the amount of $9,085 and $20,199 for the three and nine months endedSeptember 30, 2009, respectively.Our Manager’s interest in our net income for the three and nine months ended September 30, 2009 was $22,354 and $51,022, respectively. Fees and other expenses paid or accrued by us to our Manager or its affiliates were as follows: Three Months Ended Nine Months Ended September 30, September 30, Entity Capacity Description ICON Capital Corp. Manager Management fees (1) $
